Willoughby, J.
The appellant was convicted- by a jury on a charge of grand larceny. The property alleged to have been stolen was an automobile of the value of $600. The court overruled a motion for new trial, and rendered judgment on the verdict, and from, such judgment the appellant appeals and assigns as error, that the court erred in overruling his motion for a new trial.
The' reasons for a new trial are stated in said motion . as follows: 1. The verdict of the jury is not sustained by sufficient evidence. 2. The verdict of the jury is contrary to law. 8. Newly-discovered evidence.
1,2. It is the contention of the appellant that because there is no evidence showing that any one saw the automobile stolen and that there is no evidence in the record that appellant was in the city of Lafayette, Indiana, on the night of December 10, 1920, or at any other time, the evidence is circumstantial and that circumstantial evidence to be sufficient to sustain a conviction shall be of a conclusive tendency; that it is not sufficient if merely consistent with the hypothesis of guilt, but must exclude every reasonable hypothesis of innocence; in other words, it is the contention of appellant that where the evidence leaves standing some reasonable hypothesis of innocence there can be no conviction and that when the record discloses that fact to the appellate tribunal a judgment of conviction can not be affirmed.
The rule contended for by appellant does not prevail *488in this state. The true rule for the guidance of the Supreme Court is that where the circumstantial evidence in a case is of such a character that two conflicting inferences may be reasonably drawn therefrom, one tending to prove or favorable to the guilt of the accused and the other favorable to his innocence, then under such circumstances, it is not within the province of the Supreme Court to determine which inference ought to control the jury. See: Lee v. State (1922), 191 Ind. 515, 132 N. E. 582; Wrassman v. State (1921), 191 Ind. 399, 132 N. E. 673; Howard v. State (1921), 191 Ind. 232, 131 N. E. 403.
The rule contended for by the appellant is the rule given for the guidance of the trial court in the trial of the cause, but when a case is before this court on appeal, on the sufficiency of the evidence, the court will not weigh the evidence, but if there is any evidence to sustain the verdict or finding, will sustain it.
3. The rule that this court will not weigh the evidence applies whether the same is direct, circumstan- „ tial, or both. McCaughey v. State (1901), 156 Ind. 41, 59 N. E. 169.
4. When it is proved that property has been stolen, and the same property, recently after the larceny, is found in the exclusive possession of another, a presumption arises that the party in whose possession such property is found is the thief, in the absence of any showing that such possession was innocently acquired. Isenhouer v. State (1901), 157 Ind. 517, 62 N. E. 40, 87 Am. St. 228; Madden v. State (1897), 148 Ind. 183, 47 N. E. 220; Campbell v. State (1898), 150 Ind. 74, 49 N. E. 905; Johnson v. State (1897), 148 Ind. 522, 47 N. E. 926; Walden v. State (1914), 182 Ind. 112, 104 N. E. 300; Mason v. State (1908), 171 Ind. 78, 85 N. E. 776, 16 Ann. Cas. 1212.
*4895. *488Evidence tending to show innocence, or in explanation *489of such possession consistent with his innocence, may be given by the accused; and, if upon the whole evi dence there is a reasonable doubt of his guilt, he should be acquitted. Blaker v. State (1892), 130 Ind. 203, 29 N. E. 1077; Mason v. State, supra.
6. The jury, or if tried by court, the court is the sole judge as to whether the explanation or other evidence given by or on behalf of the accused is sufficient to raise a reasonable doubt of his guilt. Mason v. State, supra, and cases there cited.
7-9. To support a conviction there must be evidence that the property in question was actually stolen. The corpus delicti in larceny, like other facts in general, may be established by circumstantial evidence. While the unexplained possession by one person of the goods of another is not of itself sufficient to prove that a larceny has been committed, yet such fact in connection with the other circumstances, may be sufficient for that purpose.
It is said in 1 McClain, Criminal Law §612: “The corpus delicti need not be shown by direct evidence; that is, there need not necessarily be proof of the loss of property by theft, distinct from the facts showing that property found in the defendant’s possession was wrongfully taken from the owner thereof. Proof of the act is not necessary where the circumstances can only be explained by a felonious act.” Mason v. State, supra; State v. Rodman (1883), 62 Iowa 456, 17 N. W. 663.
The undisputed evidence in this case shows that on December 10, 1920, Mabel Isherwood was the owner of a Ford sedan automobile, model T 1920; that on said day about 9 o’clock in the evening her son parked the car on Fifth street near the Metz hotel, in the city of-Lafayette, Indiana, and took the switch key out and put it in his pocket. He went into the Metz hotel, and remained about forty (40) minutes, and whén he came *490out the car was missing. As soon as he missed the car he reported the loss to his father and notified the police.
On December 22, 1920, the appellant was arrested at the city of Indianapolis, Indiana, for the theft of the car. The appellant when arrested was driving the car alleged to have been stolen. The police took the appellant and the car to the police station and notified Mabel Isherwood of what they had done.
10. The evidence in regard to the identity of the car is conflicting. Witnesses on behalf of the state testified that the car was Mabel Isherwood’s car and was the same car which her son parked on Fifth street in Lafayette, near the Metz hotel, on the evening of December 10, 1920. The appellant claimed that he owned the car, and supported this claim by his own testimony and the testimony of other witnesses called by him. It appears from the verdict that the jury believed the witnesses for the state and'disbelieved appellant’s witnesses. This they had a right to do, and this court is not authorized to disturb the verdict.
11. Appellant claims that the court should have granted a new trial on the ground of newly-discovered evidence. .The record shows that this branch of the motion for a new trial was supported by affidavits setting forth the facts upon which appellant relied. The state filed counter-affidavits, controverting the facts alleged in appellant’s affidavits. The court, after taking the matter under advisement, overruled said motion, thus deciding the issues of fact against appellant. Where the evidence offered in support of a new trial is conflicting, the decision of the trial court will not be reviewed on appeal. DeHart v. Aper (1886), 107 Ind. 460, 8 N. E. 275; Schnurr v. Stults (1889), 119 Ind. 429, 21 N. E. 1089; Roose v. Roose (1896), 145 Ind. 162, 44 N. E. 1; Keyes v. State (1890), 122 Ind. 527, 23 N. E. 1097; Hinshaw v. State (1897), 147 Ind. 334, 47 N. E. *491157; Bank v. State (1897), 148 Ind. 238, 46 N. E. 127, 47 N. E. 465; Keith v. State (1901), 157 Ind. 376, 61 N. E. 716; Shular v. State (1903), 160 Ind. 300, 66 N. E. 746.
No error appearing in the record, the judgment is affirmed.
Ewbank, C. J., not participating.
Myers, C. J., concurs in the conclusion.